UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 JOSEPH G. STANDISH,

              Plaintiff,

       v.                                               17-CV-980
                                                        DECISION AND ORDER
 VILLAGE OF ALBION, NY, et al.,

              Defendants.



      On September 29, 2017, the plaintiff commenced this action. Docket Item 1.

On October 11, 2017, this Court referred this case to United States Magistrate Judge

Hugh B. Scott for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket

Item 6. On May 23, 2019, one of the defendants, Randall Bower, moved for summary

judgment, Docket Item 22; on July 31, 2019, the plaintiff responded, Docket Item 26;

and on August 9, 2019, Bower replied, Docket Item 29. On August 22, 2019, Judge

Scott issued a Report and Recommendation ("R&R") finding that Bower’s motion should

be granted. Docket Item 30. The parties did not object to the R&R, and the time to do

so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

      A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72
requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Scott's R&R as well as the parties’ submissions to him. Based on that

review and the absence of any objections, the Court accepts and adopts Judge Scott's

recommendation to grant Bower’s motion.

         For the reasons stated above and in the R&R, Bower’s motion for summary

judgment, Docket Item 22, is GRANTED; all claims against defendant Bower are

dismissed with prejudice. The case is referred back to Judge Scott for further

proceedings consistent with the referral order of October 11, 2017, Docket Item 6.



         SO ORDERED.

Dated:         September 16, 2019
               Buffalo, New York



                                                /s Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
